Name: Commission Regulation (EC) NoÃ 2276/2004 of 30 December 2004 opening an invitation to tender for the reduction in the duty on maize imported into Portugal from third countries
 Type: Regulation
 Subject Matter: Europe;  plant product;  cooperation policy;  trade;  international trade;  tariff policy;  trade policy
 Date Published: nan

 31.12.2004 EN Official Journal of the European Union L 396/34 COMMISSION REGULATION (EC) No 2276/2004 of 30 December 2004 opening an invitation to tender for the reduction in the duty on maize imported into Portugal from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 12(1) thereof, Whereas: (1) Pursuant to the Agreement on Agriculture (2) concluded during the Uruguay Round of multilateral trade negotiations, the Community has undertaken to import a certain quantity of maize into Portugal. (2) Commission Regulation (EC) No 1839/95 of 26 July 1995 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal (3) lays down the special additional detailed rules necessary for implementing the invitation to tender. (3) In view of the current market demand in Portugal, an invitation to tender for the reduction in the duty on maize is appropriate. (4) The Management Committee for Cereals has not issued an opinion by the time limit laid down by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 1. An invitation to tender is hereby opened for the reduction in the import duty referred to in Article 10(2) of Regulation (EC) No 1784/2003 on maize to be imported into Portugal. 2. Regulation (EC) No 1839/95 shall apply save as otherwise provided for in this Regulation. Article 2 The invitation to tender shall be open until 17 March 2005. During that period, weekly invitations shall be issued with quantities and closing dates as shown in the notice of invitation to tender. Article 3 Import licences issued under these invitations to tender shall be valid for 50 days from the date they are issued within the meaning of Article 10(4) of Regulation (EC) No 1839/95. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78 (2) OJ L 336, 23.12.1994, p. 22 (3) OJ L 177, 28.7.1995, p. 4. Regulation as last amended by Regulation (EC) No 777/2004 (OJ L 123, 27.4.2004, p. 50).